2 So.3d 1116 (2009)
Donald R. ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-29.
District Court of Appeal of Florida, Fifth District.
February 20, 2009.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney *1117 General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Donald Anderson's conviction for driving while license revoked as a habitual traffic offender, without prejudice to his right to seek postconviction relief. See Smokes v. State, 940 So.2d 607 (Fla. 4th DCA 2006).
AFFIRMED.
SAWAYA, ORFINGER and TORPY, JJ., concur.